Opinion by
Lewis, J., Beattt, C. J.,
concurring.
At the last December Term of the District Court for the County of Ormsby, the defendant was tried upon an indictment charging him with the crime of grand larceny, and acquitted by the jury. From this verdict, and the judgment rendered thereon discharging the prisoner, the State takes an appeal to this Court.
As the indictment is clearly sufficient, and admitted to be so by the Attorney General, it cannot be seriously claimed that any Court has the power to set aside a verdict or reverse a judgment of acquittal, and order the defendant to be retried. A verdict of acquittal upon a good indictment legally puts an end to all further prosecution for the same offense. No error, therefore, however great, will justify a Court in setting it aside.
Appeal dismissed.
Johnson, J., was counsel in the Court below, and did not sit in this case.